IN THE SUPREME COURT OF THE STATE OF NEVADA


                CHARLES MATTHEW WIRTH,                                   No. 69713
                Petitioner,
                vs.
                THE FIFTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                              FILED
                IN AND FOR THE COUNTY OF NYE,                                  MAR 17 2016
                Respondent.

                                      ORDER DENYING PETITION
                            This is a pro se petition for a writ of mandamus. Petitioner
                challenges the district court's decision regarding the admissibility of prior
                bad act evidence. Without deciding upon the merits of any claims raised
                in the documents submitted in this matter, we decline to exercise our
                original jurisdiction. See NRS 34.160; NRS 34.170. Accordingly, we
                            ORDER the petition DENIED.



                                                                                             J.
                                                             Hardesty


                                                               C 7 67                        ,J.
                                                             Saitta



                                                             Pickering




                cc: Charles Matthew Wirth
                     Attorney General/Carson City
                     Nye County Clerk

SUPREME COURT
        OF
     NEVADA


(01 1947A